DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of group I, claims 1-14, in the reply filed on 3/30/22 is acknowledged.  Applicant was required to elect a TLR agonist or a combination of TLR agonist, and in reply Applicant elected Rv1411c.  Although none of the present claims recite Rv1411c, as this is a TLR2 agonist, the election is being treated as reading on using a TLR2 agonist. Claims 15-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  As Applicant elected a single TLR agonist and not a combination, claims 11-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species.
Claims 1-10, and 14 are being acted upon.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the differentiation-induce factor" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-10 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomena without significantly more. The claim(s) recite(s) a method for producing a pharmaceutical composition with the only recited steps being “treating an immature dendritic cell with a toll-like receptor agonist”.  Immature dendritic cells in the human body are “treated” with various toll-like receptor agonists during natural processes such as during viral infection.  Thus, the claimed method encompasses a natural phenomenon that occurs in the human body during viral infection that would “produce” tolerogenic DC that could modulate autoimmune disease. Furthermore, dendritic cells in vivo are also naturally in contact with differentiation factors. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.   Amendment to recite that the method is performed in vitro, for example, would be remedial. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-10 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification disclosure is insufficient to enable one skilled in the art to practice the invention as claimed without an undue amount of experimentation.  Undue experimentation must be considered in light of factors including: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, the level of predictability of the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention, see In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).
	In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) states, “The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.”  “The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling” (MPEP 2164.03).  The MPEP further states that physiological activity can be considered inherently unpredictable.  With these teachings in mind, an enabling disclosure, commensurate in scope with the breadth of the claimed invention, is required.
The present claims are directed to a method of producing a pharmaceutical composition for prevention or treatment of an autoimmune disorder comprising producing a tolerogenic pDC by treating an immature dendritic cell with a TLR agonist.  The claims encompass treating any immature dendritic cell with a wide genus of TLR agonists.  The state of the art is such that the effect of TLR agonist stimulation of immature pDC can result in pro-inflammatory or tolerogenic effects.  For example, as taught by Liu et al. and Simmons, immature pDC treatment with TLR9 enhances pro-inflammatory function, while treatment with TLR2 decreases said function.  Furthermore, immature dendritic cells exist as a wide genus of different phenotypes, and the same type of TLR agonist can have a  different effect depending on the type of immature DC.  For example, while mouse immature pDC express TLR2, humans pDC do not (see Simmons).  Likewise, immature DC exist of the myeloid type or Langerhans type express different types of TLR receptors and would respond to different differentiation factors and using any type of immature DC with any type of TLR agonist and any differentiation factor to produce a tolerogenic pDC, as encompassed by the present claims, would be highly unpredictable.  
Furthermore, the present claims encompass the use of said tolerogenic pDC for treating or preventing any autoimmune disease.  Prevention would require identifying subjects that are at risk of developing disease and initiating treatment before disease onset. However, autoimmune diseases are unpredictable, difficult to diagnose, and the progress, severity, and specific symptoms in any one person cannot be predicted.  For example, the early diagnosis of rheumatoid arthritis is very difficult, a pertinent problem being the fact that its most defining feature is chronicity (see Quinn et al., 2001 .). Additionally, no reliable predictors of rheumatoid arthritis are known (see Quinn et al., 2001, page 57, in particular). Even diagnosing autoimmune disease is very difficult, and while some treatments are available a "cure" that protects from autoimmune disease has yet to be discovered (see Progress in Autoimmune Disease Research, 2005, page 7 in particular). Thus, using a tolerogenic pDC to “prevent” autoimmune disease would be highly unpredictable.
Based on the breadth of the claims and the unpredictability of the art, the instant specification must provide sufficient and enabling disclosure commensurate in scope with the instant claims.  The instant specification discloses examples using mouse immature pDC obtained by culturing bone marrow for 3 days with FLT3L, and said immature pDC are further treated with specific TLR2, TLR4, TLR7 or TLR9 agonists using a culture scheme as shown in Figure 1, resulting in an increase in IL-10 production. However, the present claims broadly encompass treating any immature DC, with any TLR agonist, and any differentiation factor. For example, the claims encompass using, such as a human pDC, immature myeloid DC, or an 8 day FLT3 treated immature pDC, for example.  As taught in the references cited above, the effect of individual TLR agonist on such a genus of immature dendritic cells is highly unpredictable.  The specification provides insufficient guidance regarding which types of TLR agonist would function to induce tolerogenic phenotype on the genus of immature dendritic cells encompassed by the present claims.  Furthermore, no guidance or examples of preventing any autoimmune disorder are disclosed. Thus, based on the breath the claims, the unpredictability of the art, and the lack of guidance provided by the instant specification, it would require undue experimentation to practice the full scope of the claimed method. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al., 2012, as evidenced by Brawand et al., 2002.
Liu teaches a method of producing plasmacytoid dendritic cells comprising culturing bone marrow cells with FLT3L to produce pDC.  As evidenced by Brawnd, said pDCs are “immature”.  Liu further teaches treating said pDCs with lipopeptide TLR2 agonists, which induce IL-10 production, but suppress inflammatory IFN production (i.e. produce “tolerogenic” pDC, see Fig. 1 and page 4-5, in particular).  Liu teaches the dendritic cells are in physiologically compatible medium, which meets the limitation of a  “pharmaceutical” composition. Liu teaches adding the TLR2 agonist one time, and that it is present for the duration of differentiation into said IL-10 producing pDCs, which meets the limitations of claims 3 and 8.  Said TLR2 agonist signal via MyD88.  Liu teaches that the dendritic cells produce various cytokines during the differentiation, and thereof they have been treated in the concurrent presence of a “differentiation inducing factor” as recited in claim 4 and 6-7.  Additionally, as Liu teaches that FLT3L ligand is applied to the cells on days 3 and 6, before treatment with TLR, this could also meet the claimed limitation of “using” a differentiation factor, such as FLT3 ligand, as recited in claims 4-6.  Furthermore, the limitation that the composition is “for prevention or treating of autoimmune disease” refers to an intended use of the composition, but does not result in a manipulative difference between the claimed invention and the prior art. See MPEP 2112.02.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., 2012, in view of Brawand et al., 2002.
The teachings of Liu are described above.  
The reference differs from the claimed invention in that it does not explicitly teach concurrently applying Flt3L with the TLR agonist.  
As taught by Brawand, FLT3L is a growth factor for pDC, and the ordinary artisan would thus be motivated to include it during TLR treatment to maintain cell viability during TLR treatment.  Alternatively, the ordinary artisan would also be motivated to add the TLR agonists directly to the FLT3L differentiation cultures of Liu as a matter of convenience, and doing so would result in concurrent application or “use” of said FLT3L with said TLR agonist. 

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Amy E. Juedes						
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644